UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A Amendment No. 1 CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of earliest event reported:October27, Commission File Number Exact name of registrants as specified in their charters, address of principal executive offices and registrants' telephone number IRS Employer Identification Number 1-8841 FPL GROUP, INC. 59-2449419 2-27612 FLORIDA POWER & LIGHT COMPANY 59-0247775 700 Universe Boulevard Juno Beach, Florida 33408 (561) 694-4000 State or other jurisdiction of incorporation or organization:Florida Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrants under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) The sole purpose of this amendment is to add Item 7.01 to FPL Group Inc.'s (FPL Group) and Florida Power & Light Company's (FPL) Current Report on Form 8-K, as originally filed with the Securities and Exchange Commission on October27, 2009.The remainder of the information contained in the original Form 8-K filing is not hereby amended. SECTION 7 - REGULATION FD Item 7.01Regulation FD Disclosure On October 27, 2009, FPL Group held a public conference call to discuss its financial results for the third quarter of 2009 that were announced in the press release furnished as Exhibit 99 to the original Form 8-K filed by FPL Group and FPL on October27, 2009.On the conference call, FPL Group discussed its revised 2009 and 2010 adjusted earnings per share expectations.In addition, FPL Group stated that its previously announced expectations relating to average adjusted earnings per share growth of at least 10% per year from 2006 to 2012 were not being updated and should not be relied upon.FPL Group indicated that it currently plans to furnish new longer term expectations at its public investor conference scheduled for May SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned thereunto duly authorized. FPL GROUP, INC. FLORIDA POWER & LIGHT COMPANY (Registrants) Date:October28, K. MICHAEL DAVIS K. Michael Davis Controller and Chief Accounting Officer of FPL Group, Inc. Vice President, Accounting and Chief Accounting Officer of Florida Power & Light Company (Principal Accounting Officer of the
